DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-8, 10-15, 17, 18, and 20, the cancellation of claims 9, 16, and 19, and the addition of claims 21-25 filed November 1, 2022.
In regards to applicant’s amendments to claim 17, line 25, the phrase “rotary movement” should have two sets of brackets surrounding it to show that it has been removed.  The examiner assumes that the phrase is meant to be removed, and will be examined as such.
Claim Objections
Claims 1, 15, 17, 21, and 23-25 objected to because of the following informalities:  
In regards to claim 1, line 22, the phrase “wherein movement of the pawl” should be changed to “wherein pivotal movement of the pawl” so as to coincide with the language used in the preceding lines of the claim.
In regards to claim 15, line 3, the phrase “arm is a rigid plate” should be changed to “the arm is a rigid plate,” and in line 4, the phrase “pawl having” should be changed to “pawl, and having” and the comma after the phrase “the pawl pivot post” should be removed.
In regards to claim 17, line 14, the phrase “for concurrent movement” should be changed to “for concurrent pivotal movement” since the claim has been amended in the preceding lines to recite that the movement of the pawl is pivotal movement.
In regards to claim 21, line 23, the phrase “wherein movement of the pawl” should be changed to “wherein pivotal movement of the pawl” so as to coincide with the language used in the preceding lines of the claim.
In regards to claim 23, line 2, the phrase “a side” should be changed to “another side” so as to ensure there is a distinction between the side recited in claim 23 and the side recited in claim 21, and in line 2, the phrase “between the arms” should be changed to “between the arm and the other arm” for clarification.
In regards to claim 24, line 2, the phrase “a side” should be changed to “another side” so as to ensure there is a distinction between the side recited in claim 24 and the side recited in claim 1, and in line 3, the phrase “the another arm” should be changed to “the other arm.”
In regards to claim 25, lines 2 and 3, the phrase “between the arms” should be changed to “between the arm and the other arm” for clarification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	In regards to claim 15, the phrase “located along one side of the pawl having” suggests that the one side of the pawl has the first and second portions, when it is understood from the specification that the first and second portions are part of the arm and not the pawl.  The claim has been examined with the language set forth in the claim objection above.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-8, 10-15, 17, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerden (FR 2472651 A1).
10.	In regards to claim 1, Cerden discloses a latch assembly (Figures 10-12), comprising: a latch housing 3 formed with a slot (see Figure 11 below) configured for receiving a striker 2; a ratchet 4 mounted via a ratchet pivot post 5 to the latch housing for pivotal movement about a ratchet pivot axis (axis extending through the ratchet pivot post into the page in Figure 11) between a striker release position (Figure 10), whereat the ratchet is positioned to receive the striker when the striker is inserted into the slot (Figure 10), and a striker capture position (Figure 11), whereat the ratchet is positioned to retain the striker (Figure 11), the ratchet defining a ratchet engagement surface (see Figure 11 below); a pawl (see Figure 12 below) mounted via a pawl pivot post 8 to the latch housing for pivotal movement about a pawl pivot axis (axis extending through the pawl pivot post into the page in Figure 10) between a ratchet holding position (Figure 11), whereat the pawl is positioned to maintain the ratchet in its striker capture position (Figure 11), and a ratchet releasing position (position in which the pawl is moved to disengage component 30 from the ratchet, Lines 116-120 of the Computer Generated Translation), whereat the pawl is positioned to permit the ratchet to move to its striker release position, the pawl defining a pawl engagement surface (see Figure 12 below); an arm (see Figure 12 below) mounted on one side of the pawl and having a mounting pin 31 extending therefrom; and a bearing 30 rotatably mounted on the mounting pin for rotation about a bearing axis (axis extending through pin 31 into the page in Figure 11), the arm configured for positioning the bearing between the ratchet and the pawl along a path of travel extending from a corresponding one of the ratchet pivot axis and the pawl pivot axis (Figures 10 and 11), the bearing having an exterior surface (exterior surface shown in Figure 12 below, with the exterior surface being the surface portion that contacts the ratchet and the surface portion contacting the pawl engagement surface) configured to define a first contact point engaging the ratchet engagement surface and a second contact point (point where the exterior surface portion of the bearing contacts the pawl engagement surface, see Figure 12 below) engaging the pawl engagement surface when the ratchet is located in its striker capture position and the pawl is located in its ratchet holding position (Figure 11); wherein pivotal movement of the pawl from its ratchet holding position toward its ratchet releasing position generates rolling friction localized at the first and second contact points for causing rotation of the bearing about the bearing axis (Lines 116-120 and 148-157 of the Computer Generated Translation).

    PNG
    media_image1.png
    670
    765
    media_image1.png
    Greyscale

11.	In regards to claim 2, Cerden discloses that the ratchet further defines a second ratchet engagement surface (see Figure 11 above), wherein the first contact point on the exterior surface of the bearing engages the second ratchet engagement surface and the second contact point on the exterior surface of the bearing engages the pawl engagement surface when the ratchet is located in a secondary striker capture position (position in which the bearing engages the second ratchet engagement surface) and the pawl is located in its ratchet holding position.
12.	In regards to claims 3 and 13, Cerden discloses that rotation of the bearing or roller bearing about the bearing axis or roller axis establishes a first contact region between the ratchet engagement surface and the first contact point and establishes a second contact region between the pawl engagement surface and the second contact point (apparent from engagement between the bearing or roller bearing and the pawl and ratchet, Figures 11 and 12).
13.	In regards to claim 4, Cerden discloses that the ratchet further includes a ratchet stop surface (see Figure 11 on Page 6 of the current Office Action) aligned transversely to the ratchet engagement surface to define a ratchet cradle (the ratchet stop surface and the ratchet engagement surface create a cradle or space in which the bearing is supported in Figure 11) configured to support the bearing when the ratchet is in its striker capture position such that the first contact point on the bearing engages the ratchet engagement surface and a third contact point on the bearing engages the ratchet stop surface (the bearing engages the ratchet stop surface via its engagement with the ratchet engagement surface, Figure 11).
14.	In regards to claims 5, 14, and 20, Cerden discloses that the pawl further includes a pawl stop surface (see Figure 12 on Page 6 of the current Office Action) that is aligned transversely to the pawl engagement surface to define a pawl cradle (space in which the bearing is received in the pawl, Figure 12) configured to support the bearing or roller bearing when the pawl is in its ratchet holding position such that the second contact point on the bearing or roller bearing engages the pawl engagement surface and a fourth contact point on the bearing or roller bearing engages the pawl stop surface (the bearing or roller bearing engages the pawl stop surface via its engagement with the pawl engagement surface, Figure 12).
15.	In regards to claim 6, Cerden discloses that the arm is mounted to one of the pawl and the pawl pivot post, Figures 10-12).
16.	In regards to claim 7, Cerden discloses that the arm is a rigid plate structure (Figure 12) including a first portion mounted to at least one of the pawl and the pawl pivot post (righthand portion in Figure 11 cooperating with the pawl pivot post and component 33), and a second portion (left hand portion in Figure 11 having pin 31) on which the mounting pin is mounted and which supports the bearing for rotation about the bearing axis (Figure 11).
17.	In regards to claim 8, Cerden discloses that the bearing is a cylindrical roller bearing (Figures 10-12).
18.	In regards to claim 10, Cerden discloses that the arm positions the bearing axis between the ratchet and the pawl along the path of travel (Figures 10-12).
19.	In regards to claim 11, Cerden discloses a latch assembly (Figures 10-12), comprising: a latch housing 3 formed with a slot (see Figure 11 on Page 6 of the current Office Action) configured for permitting bi-directional movement of a striker 2 therein; a ratchet 4 supported by the latch housing for pivotal movement between a striker release position (Figure 10), whereat the ratchet is positioned to receive the striker when the striker is inserted into the slot (Figure 10), and a striker capture position (Figure 11), whereat the ratchet is positioned to retain the striker within an end portion of the slot (Figure 11), the ratchet defining a ratchet engagement surface (see Figure 11 on Page 6 of the current Office Action); a pawl (see Figure 12 on Page 6 of the current Office Action) mounted via a pawl pivot post 8 to the latch housing for pivotal movement about a pawl pivot axis (axis extending through the pawl pivot post into the page in Figure 10) between a ratchet holding position (Figure 11), whereat the pawl is positioned to maintain the ratchet in its striker capture position (Figure 11), and a ratchet releasing position (position in which the pawl is moved to disengage component 30 from the ratchet, Lines 116-120 of the Computer Generated Translation), whereat the pawl is positioned to permit the ratchet to move to its striker release position, the pawl defining a pawl engagement surface (see Figure 12 on Page 6 of the current Office Action); an arm (see Figure 12 on Page 6 of the current Office Action) disposed for concurrent movement with the pawl about the pawl pivot axis and having a mounting pin 31 extending from the arm and defining a roller axis (axis extending through the mounting pin into the page in Figure 11); and a roller bearing 30 rotatably mounted to the mounting pin for rotation about the roller axis, the arm configured to guide the positioning of the roller bearing in response to relative pivotal movement between the ratchet and the pawl along a path of travel extending from a corresponding one of the ratchet pivot axis and the pawl pivot axis (Figures 10 and 11), the roller bearing having an exterior surface (exterior surface shown in Figure 12 on Page 6 of the current Office Action, with the exterior surface being the surface portion that contacts the ratchet and the surface portion contacting the pawl engagement surface) defining a first contact point engaging the ratchet engagement surface and a second contact point (point where the exterior surface portion of the bearing contacts the pawl engagement surface, see Figure 12 on Page 6 of the current Office Action) engaging the pawl engagement surface when the ratchet is located in its striker capture position and the pawl is located in its ratchet holding position (Figure 11); wherein pivotal movement of the pawl from its ratchet holding position toward its ratchet releasing position generates rolling friction localized at the first and second contact points for causing rotation of the roller bearing about the bearing axis with respect to both the ratchet engagement surface and the pawl engagement surface (Lines 116-120 and 148-157 of the Computer Generated Translation).
20.	In regards to claim 12, Cerden discloses that the arm is attached at the pawl pivot post (Figures 10-12).
21.	In regards to claim 15, Cerden discloses that the arm is a rigid plate structure (Figure 12) located along one side of the pawl (Figure 12), and having a first portion mounted to at least one of the pawl and the pawl pivot post (righthand portion in Figure 11 cooperating with the pawl pivot post and component 33) and a second portion (left hand portion in Figure 11 having pin 31) from which the mounting pin extends.
22.	In regards to claim 17, Cerden discloses a latch assembly (Figures 10-12), comprising: a latch housing 3 formed with a slot (see Figure 11 on Page 6 of the current Office Action) configured to permit bi-directional movement of a striker 2 therein; a ratchet 4 supported on the latch housing for pivotal movement about a ratchet pivot axis (axis extending through the ratchet pivot post into the page in Figure 11) between a striker release position (Figure 10), whereat the ratchet is positioned to receive the striker when the striker is inserted into the slot (Figure 10), and a striker capture position (Figure 11), whereat the ratchet is positioned to retain the striker within an end portion of the slot (Figure 11), the ratchet being biased toward its striker release position (biased by spring 6) and having a ratchet engagement surface (see Figure 11 on Page 6 of the current Office Action); a pawl (see Figure 12 on Page 6 of the current Office Action) supported on the latch housing for pivotal movement about a pawl axis (axis extending through the pawl pivot post into the page in Figure 10) between a ratchet holding position (Figure 11), whereat the pawl is positioned to maintain the ratchet in its striker capture position (Figure 11), and a ratchet releasing position (position in which the pawl is moved to disengage component 30 from the ratchet, Lines 116-120 of the Computer Generated Translation), whereat the pawl is positioned to permit the ratchet to move to its striker release position, the pawl being biased toward its ratchet holding position (biased by spring 9) and having a pawl engagement surface (see Figure 12 on Page 6 of the current Office Action); an arm (see Figure 12 on Page 6 of the current Office Action) supported for concurrent pivotal movement with the pawl about the pawl axis, the arm is a rigid plate structure (Figure 12) aligned along a first side of the pawl (Figure 12) and having a mounting pin 31 extending therefrom for defining a roller axis (axis extending through pin 31 into the page in Figure 11); and a roller bearing 30 rotatably supported on the mounting pin for rotation about the roller axis in response to relative movement between the ratchet and the pawl along a path of travel extending from the pawl axis (Figures 10 and 11), the roller bearing having a first contact region engaging the ratchet engagement surface (region of the exterior surface of the roller bearing engaging the ratchet engagement surface, see Figure 11 on Page 6 of the current Office Action) and a second contact region (region where the exterior surface portion of the bearing contacts the pawl engagement surface, see Figure 12 on Page 6 of the current Office Action) engaging the pawl engagement surface when the ratchet is located in its striker capture position and the pawl is located in its ratchet holding position (Figure 11); wherein pivotal movement of the pawl from its ratchet holding position toward its ratchet releasing position generates rolling friction localized at the first and second contact regions for causing rotation of the roller bearing about the roller axis with respect to both the ratchet engagement surface and the pawl engagement surface (Lines 116-120 and 148-157 of the Computer Generated Translation).
23.	In regards to claim 18, Cerden discloses that the arm includes a first portion that is fixed to the pawl (righthand portion in Figure 11 cooperating with post 8 and component 33) and a second portion (left hand portion in Figure 11 having pin 31) extending from the first portion, and wherein the mounting pin is mounted to the second portion of the arm (Figure 11).
24.	In regards to claim 21, Cerden discloses a latch assembly (Figures 10-12), comprising: a latch housing 3 formed with a slot (see Figure 11 on Page 6 of the current Office Action) configured for receiving a striker 2; a ratchet 4 mounted via a ratchet pivot post 5 to the latch housing for pivotal movement about a ratchet pivot axis (axis extending through the ratchet pivot post into the page in Figure 11) between a striker release position (Figure 10), whereat the ratchet is positioned to receive the striker when the striker is inserted into the slot (Figure 10), and a striker capture position (Figure 11), whereat the ratchet is positioned to retain the striker within the slot (Figure 11), the ratchet defining a ratchet engagement surface (see Figure 11 on Page 6 of the current Office Action); a pawl (see Figure 12 on Page 6 of the current Office Action) mounted via a pawl pivot post 8 to the latch housing for pivotal movement about a pawl pivot axis (axis extending through the pawl pivot post into the page in Figure 10) between a ratchet holding position (Figure 11), whereat the pawl is positioned to maintain the ratchet in its striker capture position (Figure 11), and a ratchet releasing position (position in which the pawl is moved to disengage component 30 from the ratchet, Lines 116-120 of the Computer Generated Translation), whereat the pawl is positioned to permit the ratchet to move to its striker release position, the pawl defining a pawl engagement surface (see Figure 12 on Page 6 of the current Office Action); an arm (see Figure 12 on Page 6 of the current Office Action) having a plate structure (Figure 12) and being aligned along one side of the pawl (Figure 12); a mounting pin 31 extending from the arm and defining a bearing axis (axis extending through pin 31 into the page in Figure 11); and a bearing 30 rotatably supported on the mounting pin for rotation about the bearing axis, wherein the arm is configured for positioning the bearing between the ratchet and the pawl along a path of travel extending from a corresponding one of the ratchet pivot axis and the pawl pivot axis (Figures 10 and 11), the bearing having an exterior surface (exterior surface shown in Figure 12 on Page 6 of the current Office Action), with the exterior surface being the surface portion that contacts the ratchet and the surface portion contacting the pawl engagement surface) configured to define a first contact point engaging the ratchet engagement surface and a second contact point (point where the exterior surface portion of the bearing contacts the pawl engagement surface, see Figure 12 on Page 6 of the current Office Action) engaging the pawl engagement surface when the ratchet is located in its striker capture position and the pawl is located in its ratchet holding position (Figure 11); wherein pivotal movement of the pawl from its ratchet holding position toward its ratchet releasing position generates rolling friction localized at the first and second contact points for causing rotation of the bearing about the bearing axis (Lines 116-120 and 148-157 of the Computer Generated Translation).
25.	In regards to claim 22, Cerden discloses that the bearing is a cylindrical roller bearing rotatable mounted on the mounting pin (Figures 10-12).
Allowable Subject Matter
26.	Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
27.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 23-25.
28.	In regards to claims 23-25, Cerden (FR 2472651 A1) fails to disclose another arm aligned along, mounted on, or located on a side or another side of the pawl opposite the arm, with the bearing or roller bearing between disposed between the arm and the other arm.  The examiner can find no motivation to modify the device of Cerden without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
29.	In light of applicant’s amendments to claims 1, 11, and 17, and the addition of new claim 21, new rejections of these claims, and most of their dependents, with the embodiment in Figure 10-12 of Cerden are set forth in the current Office Action.
30.	In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn, however, new claim objections and rejections under 35 U.S.C. 112(b) are set forth in the current Office Action based on applicant’s amendments.
31.	Based on applicant’s amendments to claims 1, 8, 17, and 18, the subject matter of claims 8 and 18 is no longer considered to be allowable.
Conclusion
32.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 4, 2022